Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 4, 6, and 10 recite the term predetermined.  The use of "predetermined" reads on a nebulous mental step conducted prior to the manipulative steps of the claimed invention, hence rendering the present device claims unclear in meaning and scope.  If applicant wishes to patent detailed controls over the recited device, they must be positively recited in a method claim or recited as a physical feature in a device claim.  Also with respect to claim 1, note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0047939 Hummelt.
2. 	Referring to claim 1, Hummelt teaches a laser heating device for mounting LED, comprising: a carrier substrate for carrying a circuit substrate, wherein the circuit substrate includes a plurality of conductive pads, a plurality of conductors, and a plurality of LED chips, the conductors are respectively disposed on the conductive pads, and each of the LED chips is disposed on at least two of the corresponding conductors; an optical module, (Figure 1 #5), disposed above the carrier substrate, (Paragraphs 0030 and 0044); and a laser generation module, (Figure 1 #1, 8, & 9), adjacent to the optical module, (Figure 1 #5), so as to provide a laser source, (Figure 1 #1, 8, & 9), having a first predetermined range, (Figure 1 #10); wherein the conductor is mounted onto the LED chip by the irradiation of the laser source, (Figure 1 #1, 8, & 9), the first predetermined range, (Figure 1 #10), of the laser source, (Figure 1 #1, 8, & 9), is optically adjusted, (Figure 1 #7 and Paragraph 0049), by the optical module, (Figure 1 #5), to form a second predetermined range, (Figure 1 #12a-c), and the first predetermined range, (Figure 1 #10), is greater than, less than, or equal to the second predetermined range, (Figure 1 #12a-c).
3.	Referring to claim 6, Hummelt teaches a laser heating device for mounting LED, comprising: a circuit substrate for carrying a plurality of conductors, and a plurality of LED chips, (Paragraphs 0030 and 0044); an optical module, (Figure 1 #5), disposed above the carrier substrate; and a laser generation module, (Figure 1 #1, 8, & 9), adjacent to the optical module, (Figure 1 #5), so as to provide a laser source, (Figure 1 #1, 8, & 9), having a first predetermined range, (Figure 1 #10); wherein, the conductor is mounted onto the LED chip, (Paragraphs 0030 and 0044), by the irradiation of the laser source, (Figure 1 #1, 8, & 9), the first predetermined range, (Figure 1 #10), of the laser source, (Figure 1 #1, 8, & 9), is optically adjusted, (Figure 1 #7 and Paragraph 0049), by the optical module, (Figure 1 #5), to form a second predetermined range, (Figure 1 #12a-c), and the first predetermined range, (Figure 1 #10), is greater than, less than, or equal to the second predetermined range, (Figure 1 #12a-c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/29/22